Citation Nr: 0526090	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  02-16 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from November 1989 to May 
1997.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The RO, in pertinent 
part, confirmed and continued a noncompensable evaluation for 
low back strain.  In October 2002, the RO granted entitlement 
to an increased (compensable) evaluation of 10 percent for 
low back strain, effective February 2, 2001.  Following 
appellate review in April 2004, the Board remanded the case 
to the RO for additional development of the record.  The case 
has been returned to the Board for further appellate review.


FINDING OF FACT

The veteran does not have muscle spasm on extreme forward 
bending or forward flexion of the back of no more than 60 
degrees or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees or muscle spasm or 
guarding.


CONCLUSION OF LAW

A rating in excess of 10 percent for low back strain is not 
warranted.   38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2004).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he or she is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his or her behalf.  VA will also request 
that the veteran provide any evidence in his or her 
possession that pertains to the claim.  Second, VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  See 38 U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
statement of the case (SOC) dated in October 2002, a 
supplemental statement of the case (SSOC) dated in May 2005, 
and letters regarding the VCAA in July 2002 and April 2004, 
the veteran was provided with the applicable law and 
regulations and given adequate notice as to the evidence 
needed to substantiate her claim and the evidence not of 
record that is necessary.  The July 2002 and April 2004 
letters advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking her to submit 
everything she has which is pertinent to the claim.  The July 
2002 and April 2004 VCAA letters specifically asked the 
veteran to tell the RO if she knew of any additional evidence 
she would like considered.  This request of the veteran 
implicitly included a request that if she had any pertinent 
information, she should submit it.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA has taken all 
appropriate action to develop the veteran's claim.  The Board 
also notes that in this case the veteran was provided notice 
of the VCAA prior to the initial unfavorable RO decision.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b) (1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that she should identify or submit 
any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual Background

Historically, the RO established service connection for the 
veteran's low back strain in November 1997 and assigned a 
noncompensable evaluation.

The veteran filed a claim for an increased evaluation for the 
low back strain in May 2001.  She reports that she has missed 
several days of work as a result of her service-connected 
disability.  In particular, she states that she experiences 
limitation of motion of her back during times of pain.    

VA outpatient treatment records dated from October 1997 to 
August 2002 note several complaints of low back and right hip 
pain.  Physical examinations of the back were essentially 
normal.  October 1997 X-rays of the lumbar spine and right 
hip revealed no abnormalities.

The veteran underwent a VA orthopedic examination in July 
2002.  The examiner initially noted that medical records were 
not available for review.  The veteran reported on-and-off 
back pain, depending on what she lifts, the weight of the 
object, and how much she uses her back.  She stated that the 
pain radiates to both hips and legs occasionally.  When she 
does have discomfort in the back, she rated the pain as 4 out 
of 10.  She uses Indocin and Robaxin when she has discomfort.   

Physical examination revealed a somewhat flattened back with 
slight loss of normal lordotic curve.  The veteran was 
holding her back slightly stiff.  No palpable spasms or 
deformities were noted.  There was no laxity, edema, or 
instability.  There was full active/passive range of motion 
of the lumbar spine with no signs of pain.  She did not 
complain of any pain.  There was no radiculopathy and deep 
tendon reflexes were intact.  No palpable deformities or 
tenderness was noted.  Muscle strength in the lower back was 
normal.  There was no heat, swelling, or fatigability.  No 
postural abnormalities or fixed deformities were noted.  

The impression was history of low back pain.  X-ray findings 
were normal.  The examiner noted that there was insufficient 
clinical evidence at the present time to warrant a diagnosis 
of any acute or chronic disorder or residuals.

A December 2002 emergency room medical treatment record from 
Ireland Army Hospital showed that the veteran was diagnosed 
with low back pain.  

The Board remanded the case in April 2004 for further VA 
examination and to obtain any outstanding medical treatment 
records.

VA outpatient treatment records dated from August 2002 to 
April 2004 document no change in back pain.

The veteran submitted copies from her employer of leave used 
under the Family Medical Leave Act (FMLA) for the calendar 
years 2001 to 2004.  The records show that the veteran took 
several days of leave each year under the FMLA.  A 
certification of health care provider (used to obtain leave 
under FMLA) dated in August 2001 notes a history of chronic 
back pain and right hip pain with normal X-rays.      

On VA examination in October 2004, the veteran reported 
continued low back and hip pain without radiation, numbness 
or tingling.  She reported the pain as a 6 on a scale of 10 
without any bowel or bladder symptoms.  She takes medication 
for the back pain but she did not know the name or type of 
medication.

Physical examination revealed that the veteran was able to 
walk without a limp.  She was able to get up and down from 
the examination chair easily. She could forward flex to 105 
degrees, extend to 30 degrees and right and left bend to 30 
degrees.  Rotation to the left and right was to 40 degrees.  
There was minimal tenderness to palpation of the paraspinal 
muscles.  There was no spasm.  Motor testing was 5/5 from L2 
through S1 bilaterally.  Patellar and Achilles reflexes were 
2/4.  Straight leg raises were negative, bilaterally.  
Babinski's was equivocal and there was no limp.  The veteran 
did not seem to be in any pain during the examination.  There 
was no grimacing or hesitation on motion and she did not 
appear fatigued.  There were no fixed posture abnormalities.  
X-rays of the lumbar spine were normal.  

The assessment was chronic low back strain.  The examiner 
felt that the veteran had a muscular strain-type injury with 
no evidence of involvement of the nerves and no radicular 
symptoms.  There was no weakness, fatigability or 
incoordination.  It was stated that the veteran should be 
able to perform average employment in a civil occupation.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's low back disability has been assigned a 10 
percent disability rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.

Effective September 26, 2003, the rating criteria applicable 
to the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, were amended by VA, including the criteria for rating 
invertebral disc syndrome.  See 68 Fed. Reg. 51. 454 (August 
27, 2003).  This change revises the spine criteria to 
"ensure that it uses current medical terminology and 
unambiguous criteria, and [to ensure] that it reflects 
medical advances that have occurred since the last review."  
In addition to renumbering the diagnostic codes, it also 
provides a new "General Rating Formula for Diseases and 
Injuries of the Spine," under which it is contemplated that 
all spine disabilities, with the possible exception of 
intervertebral disc syndrome, are to be rated under.  See 
also 67 Fed. Reg. 54,345 (August 22, 2002), effective 
September 23, 2002 ("Interim" intervertebral disc syndrome 
regulations, providing 2-prong test for evaluating 
intervertebral disc syndrome based either on acute or chronic 
symptomatology picture, replaced by 68 Fed. Reg. 51,454, 
providing different 2-prong test).  Because the veteran has 
not been diagnosed with intervertebral disc syndrome, the 
interim regulations at 67 Fed. Reg. 54,345 are not for 
consideration in the instant case.

The RO considered the veteran's lumbar spine disability under 
the new criteria in a May 2005 Statement of the Case.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of September 26, 2003 in 
appellate adjudication of this appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a 0 percent rating was 
assigned with slight subjective symptoms only.  38 C.F.R. § 
4.71a, Diagnostic Code 5295.

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words such as "mild", "moderate", and "severe" are not 
defined in the Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5237 beginning on 
September 26, 2003, a 50 percent evaluation is assigned for 
lumbosacral strain when there is unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1).  For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2).

The Board notes that while the veteran complains of 
significant disability related to her low back, the objective 
medical evidence does not substantiate her contentions. 
 
Evaluation of the claim prior to September 26, 2003 reveals 
evidence of low back pain without any evidence of muscle 
spasm. Consequently, there is an absence of medical evidence 
of the symptomatology required for assignment of a 20 percent 
evaluation under Diagnostic Code 5295.

The Board must also determine whether an evaluation in excess 
of 10 percent is warranted prior to September 26, 2003, under 
Diagnostic Code 5292 for limitation of lumbar motion. There 
was full active and passive range of motion of the lumbar 
spine on VA examination in July 2002.  The veteran did not 
exhibit any signs of pain.  On VA examination in October 
2004, the veteran could forward flex to 105 degrees.  She 
could extend the back to 30 degrees and bend to the right and 
left to 30 degrees.  Rotation was to 40 degrees.  Once again, 
the veteran did not exhibit any signs of pain.  Based on the 
above evidence, the Board does not find that the veteran 
meets the criteria for a rating based on moderate limitation 
of motion of the low back under Diagnostic Code 5292.

An evaluation in excess of 10 percent is not warranted for 
low back disability under the schedular criteria effective 
September 26, 2003.  As noted above, there was full range of 
motion of the lumbar spine on VA examination in July 2002.  
On VA examination in October 2004, forward flexion of the 
veteran's thoracolumbar spine was to 105 degrees and the 
combined range of motion of the thoracolumbar spine was to 
205 degrees.  Moreover there was no evidence of muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, 5237.

Additionally, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, 
since there is no evidence of vertebral fracture (Diagnostic 
Code 5285), ankylosis (Diagnostic Code 5289), or 
intervertebral disc syndrome (Diagnostic Code 5293), and low 
back strain has been diagnosed, the Board finds that another 
rating code is not more appropriate.  See 38 C.F.R. § 4.71a 
(2002); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5235 and 
5243 (2004).

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted based on functional impairment, 
but it has concluded that an increase is not warranted 
because there is no medical evidence of significant 
functional impairment due to the low back disability.  In 
fact, the October 2004 VA examiner noted that there was no 
evidence of weakness, fatigability or incoordination.  The 
veteran did not exhibit any signs of pain during either VA 
examination.  Consequently, a rating in excess of 10 percent 
is not warranted for service-connected low back strain under 
38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an increased  rating, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered the veteran's claim for an 
increased rating on an extraschedular basis.  Extraschedular 
ratings are awarded in exceptional cases where the schedular 
evaluations are found to be inadequate.  An extraschedular 
evaluation requires a finding that the case presents such an 
unusual or exceptional disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
regular schedular standards.  38 C.F.R. § 3.321(b) (1) 
(2004).  In the present case, the veteran's low back strain 
is not shown to have required frequent hospitalization.  
Moreover, she has not demonstrated that her lumbosacral 
strain, in and of itself, is productive of marked 
interference with her employment.  In particular, as regards 
employability, the Board notes the veteran's complaints that 
her low back has interfered with her employment and that she 
submitted statements from her employer detailing time lost 
from work due to back disability.  The Board emphasizes that 
some interference with employment is contemplated in the 
assigned evaluation for the lumbar spine.  Consequently, the 
Board is of the opinion that the work impairment attributable 
to the veteran's service-connected low back strain is 
adequately reflected by the current schedular rating, and is 
not of such severity as to constitute marked interference 
with employment so as to render impractical the regular 
schedular standards.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  Therefore, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for an 
increased evaluation.


ORDER

An evaluation in excess of 10 percent for low back strain is 
denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


